Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to a semiconductor device, a display device, a light-emitting device, a power storage device, a memory device, a driving method thereof, or a manufacturing method thereof.

Prior art was found for the claims as follows:
Jeffrey Roger Powers et al. [US 20170195654 A1] discloses the following claim limitations:
11. (Previously Presented) An image detection module (i.e. This invention relates to the field of electronic imaging. More specifically, to new and useful apparatus, methods, and systems for three-dimensional (3D) imaging using image capturing devices and projected light- ¶0002) comprising a first neural network (i.e. the images are enhanced via a sliding window evaluation of a Multi-Layer Perceptron (MLP) neural network- ¶0044), 
wherein the first neural network comprises an imaging device (i.e. The MLP neural network has many input neurons, each input neuron corresponding to a pixel in the evaluation region; one output neuron for the enhanced value of the central pixel- ¶0044), 
wherein the imaging device comprises a plurality of pixels(i.e. each input neuron corresponding to a pixel in the evaluation region- ¶0044),
However, Jeffrey does not teach explicitly:
a first signal line, a second signal line, a third signal line, a fourth signal line, a fifth signal line, a first wiring, a second wiring, a third wiring, and a fourth wiring, 
wherein the pixel comprises a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a first capacitor, a second capacitor, and a photodiode, 
wherein a gate of the first transistor is electrically connected to the first signal line, wherein one of a source and a drain of the first transistor is electrically connected to the first wiring, 
wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor and one electrode of the photodiode, 
wherein the other electrode of the photodiode is electrically connected to the second wiring, 
wherein a gate of the second transistor is electrically connected to the second signal line, 
wherein the other of the source and the drain of the second transistor is electrically connected to a gate of the third transistor and one electrode of the first capacitor, 
wherein one of a source and a drain of the third transistor is electrically connected to the first wiring, 
wherein the other of the source and the drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor, 

wherein the other of the source and the drain of the fourth transistor is electrically connected to the fourth wiring, 
In a related field of endeavor, Ezri Sonn et al. [US 20190056498 A1] discloses:
a first signal line (i.e. TX2- fig. 18B), a second signal line (i.e. TX1- fig. 18B), a third signal line (i.e. SEL- fig. 18B), a fourth signal line (i.e. RST- fig. 18B), a fifth signal line (i.e. VDD pixel of transistor 506A - fig. 18B), a first wiring (i.e. VDD pixel of transistor 501A - fig. 18B), a second wiring(i.e. VSS- fig. 18B), a third wiring(i.e. VSS/V- fig. 18B), and a fourth wiring(i.e. 509A Column Row- fig. 18B), 
wherein the pixel comprises a first transistor(i.e. transistor 501A- fig. 18B), a second transistor(i.e. transistor 504- fig. 18B), a third transistor(i.e. transistor 506  - fig. 18B), a fourth transistor(i.e. transistor 507- fig. 18B), a fifth transistor(i.e. transistor 507B- fig. 18B), a first capacitor(i.e. capacitor 503- fig. 18B),  and a photodiode(i.e. PD 501- fig. 18B), 
wherein a gate of the first transistor is electrically connected to the first signal line, wherein one of a source and a drain of the first transistor is electrically connected to the first wiring, wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor and one electrode of the photodiode, wherein the other electrode of the photodiode is electrically connected to the second wiring, wherein a gate of the second transistor is electrically connected to the second signal line, wherein the other of the source and the drain of the second transistor is electrically connected to a gate of the third transistor and one electrode of the first capacitor, wherein one of a source and a drain of the third transistor is electrically connected to the first wiring, wherein the other of the source and the drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor, wherein a gate of the fourth transistor is electrically connected to the third signal line, wherein the other of the (i.e. see fig. 18B for connections as mapped above), 

Jeffrey Roger Powers et al. [US 20170195654 A1] discloses the following claim limitations:
19. (Currently Amended) An image detection module comprising a plurality of pixels, the plurality of pixels configured to serve as a neuron and an imaging device(i.e. This invention relates to the field of electronic imaging. More specifically, to new and useful apparatus, methods, and systems for three-dimensional (3D) imaging using image capturing devices and projected light- ¶0002... the images are enhanced via a sliding window evaluation of a Multi-Layer Perceptron (MLP) neural network- ¶0044), 
However, Jeffrey does not teach explicitly:
wherein the pixel comprises a first transistor, a second transistor, a third transistor, a first capacitor, a second capacitor, and a photodiode, wherein the photodiode is electrically connected to one of a source and a drain of the first transistor, wherein the other electrode of the first transistor is electrically connected to a 9gate of the second transistor, wherein the gate of the second transistor is electrically connected to one electrode of the first capacitor.
In a related field of endeavor, Ezri Sonn et al. [US 20190056498 A1] discloses:
wherein the pixel comprises a first transistor (i.e. transistor 504- fig. 18B), a second transistor(i.e. transistor 507A- fig. 18B), a third transistor(i.e. transistor 507A- fig. 18B), a first capacitor (i.e. capacitor 503- fig. 18A), and a photodiode (i.e. PD- fig. 18A), wherein the photodiode is electrically connected to one of a source and a drain of the first transistor, wherein the other electrode of the first transistor is electrically connected to a 9gate of the second transistor, wherein the gate of the second  (i.e. see fig. 18B for connections as mapped above).

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claim 11, “a second capacitor, wherein the other electrode of the first capacitor is electrically connected to one electrode of the second capacitor and one of a source and a drain of the fifth transistor, wherein a gate of the fifth transistor is electrically connected to the fourth signal line, wherein the other of the source and the drain of the fifth transistor is electrically connected to the fifth signal line, wherein the other electrode of the second capacitor is electrically connected to the third wiring, wherein a first node is formed by connecting the other of the source and the drain of the second transistor, the gate of the third transistor, and the one electrode of the first capacitor, and wherein a second node is formed by connecting the other electrode of the first capacitor, the one electrode of the second capacitor, and the one of the source and the drain of the fifth transistor”.
In claim 19, “a second capacitor, wherein the other electrode of the first capacitor is electrically connected to one electrode of the second capacitor, wherein the other electrode of the first capacitor is electrically connected to one of a source and a drain of the third transistor, wherein the gate of the second transistor is configured to retain charge corresponding to an amount of a photocurrent generated by light detection of the photodiode, wherein a data potential for learning is supplied to the other of the source and the drain of the third transistor, and wherein a potential corresponding to a weight coefficient is supplied to the other electrode of the second capacitor.”
.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 11-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488